DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 6, 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2021.

Claim Objections
Claim 23 is objected to because of the following informalities:  the term --is-- should be added after the term “padding” in order to grammatically make sense.  Appropriate correction is required.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 8-14, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 1,
	Claim 1 recites the limitations "the top" and “the ground”.  There is insufficient antecedent basis for these limitations in the claim.

Claims 2-5, 7-14 are also rejected under 112 (b) as being dependent on a claim rejected under 112 (b).

Regarding claim 2,
	Claim 2 recites the limitations "the back" and “the buttocks”.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 10,
	Claim 10 recites the limitations "its front" and “its back”.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 11,
	Claim 11 recites the limitation "the laying surface”. There is insufficient antecedent basis for this limitation in the claim. Additionally, the term "comfortable" in claim 11 is a relative term which renders the claim indefinite.  The term "comfortable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 14,
” in claim 14.

Regarding claim 20,
	Claim 20 recites the limitation "the top", “the ground”. There is insufficient antecedent basis for these limitations in the claim.

Claims 21-23 are also rejected under 112 (b) as being dependent on a claim rejected under 112 (b).

Regarding claim 21,
	Claim 21 recites the limitation "mobile sitting device”. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 22,
	Claim 22 recites the limitations “its back” and "mobile sitting device”. There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 23,
	Claim 23 recites the limitation “the mobile sitting device”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9, 13, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. WO2017085445 issued to Garman in view of Chinese Patent No. CN107714353 issued to Liu.

Regarding claim 1,
a bed (Garman: FIG. 11) … platforms, (Garman: FIG. 5 (10) wherein (16), (14), (18) and (20)) the platform comprising: a padding, (Garman: FIG. 5 wherein the platforms are made of padding i.e. air cushions see also abstract “A soft-walled inflatable cradle (10) has a seat section (14), a back-support section (16), and a pair of opposed side panel sections (18, 20) extending between respective sides of the back-support and the seat.”) … restricted path, or track, (Garman: FIG. 21 (90) wherein the transfer assembly may be interpreted as a rail or restricted path or track) and means for transferring the padding in a direction parallel to the ground away or towards the bed; (Garman: FIG. 21 (90) see also page 48 lines 27-29 and page 49 lines 1-2) wherein the  wherein the track and the bed further comprising means to raise the top of the padding. (Garman: page 49 lines 2-3 wherein the examiner interprets the pads being inflated as a means to raise the top of the padding)
	Garman does not appear to disclose adaptable to a seated arrangement and comprising an interleaf structure of cushions… a rail.
	However, Liu discloses adaptable to a seated arrangement (Liu: FIG. 3) and comprising an interleaf structure of cushions (Liu: FIG. 2 (9, 21, 20, 12))… a rail (Liu: FIG. 2 there is a rail surrounding the bed)
	It would have been obvious for one having ordinary skill in the art to modify the bed of Garman to be adaptable to a seated arrangement as taught by Liu in order to assist in the positioning of a patient in different positions on the bed and to facilitate the positioning of the padding underneath the patient in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
the bed as claimed in claim 1, wherein the platforms comprises multiple parts including a portion to support the back and a portion to support the buttocks. (Garman: FIG. 5 (10) wherein (16), (14), (18) and (20) may be used to support the buttocks and back as well as other portions.)

Regarding claim 3,
	The Garman/Liu combination discloses the bed as claimed in claim 1, wherein the cushion or the padding comprises an air cushion, and the means to raise the top of the padding comprise expanding of the air cushion. (Garman: see FIGS. 12-17 in how the padding is raised via inflation) 

Regarding claim 8,
	The Garman/Liu combination discloses the bed as claimed in claim 1, wherein the means for transferring the padding comprises wheels or rollers for easier movement of the padding. (Garman: FIG. 43 (92) refer to FIGS. 26-27 which show the padding moving from the bed to the wheelchair via rollers (96).)

Regarding claim 9,
	The Garman/Liu combination discloses the bed as claimed in claim 1, wherein the means for transferring the padding is retractable after transferring the padding away the bed. (Garman: FIGS. 26-27 but in reverse where the pad is moved from the wheelchair back to the bed)
Regarding claim 13,
the bed as claimed in claim 1, wherein the bed further comprises a male section or a female section for alignment. (Garman: FIG. 26 wherein the examiner interprets (90) as a male section which appears to be aligning with the chair (110))

Regarding claim 20,
	Garman discloses a patient transfer system, comprising: a bed (Garman: FIG. 11) … platforms, (Garman: FIG. 5 (10) wherein (16), (14), (18) and (20)) the platform comprising: a padding, (Garman: FIG. 5 wherein the platforms are made of padding i.e. air cushions see also abstract “A soft-walled inflatable cradle (10) has a seat section (14), a back-support section (16), and a pair of opposed side panel sections (18, 20) extending between respective sides of the back-support and the seat.”) … restricted path, or track, (Garman: FIG. 21 (90) wherein the transfer assembly may be interpreted as a rail or restricted path or track) and means for transferring the padding in a direction parallel to the ground away or towards the bed; (Garman: FIG. 21 (90) see also page 48 lines 27-29 and page 49 lines 1-2) wherein the  wherein the track and the bed further comprising means to raise the top of the padding. (Garman: page 48 wherein the examiner interprets the pads being inflated as a means to raise the top of the padding)
	Garman does not appear to disclose adaptable to a seated arrangement and comprising an interleaf structure of cushions… a rail.
	However, Liu discloses adaptable to a seated arrangement (Liu: FIG. 3) and comprising an interleaf structure of cushions (Liu: FIG. 2 (9, 21, 20, 12))… a rail (Liu: FIG. 2 there is a rail surrounding the bed)


Regarding claim 21,
	The Garman/Liu combination discloses the patient transfer system as claimed in claim 20, wherein the patient transfer system further comprises an alignment system for aligning, locking or berthing the mobile sitting device to the bed in a consistent shape or position. (Garman: FIG. 25 (115) see also page 54 lines 22-29 wherein the alignment system may be the braking system that locks the chair in place so that it does not change position.)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. WO2017085445 issued to Garman in view of Chinese Patent No. CN107714353 issued to Liu further in view of U.S. Publication No. 20200146912 issued to Gillespie.

Regarding claim 4,
	The Garman/Liu combination discloses the bed as claimed in claim 1.
	Neither reference appears to disclose wherein the means to raise the top of the padding comprise actuating the padding by a piston or motor.
	However, Gillespie discloses wherein the means to raise the top of the padding comprise actuating the padding by a piston or motor. (Gillespie: FIGS. 10-11 see also [0199] 
	It would have been obvious for one having ordinary skill in the art to modify the device of Garman to have a motor as a means for raising the padding as taught by Gillespie since doing so would have allowed for the padding to be raised to a certain height in order to be level with a chair or other transfer surface that is in a higher elevation than the bed in which one of ordinary skill in the art would have recognized as a predictable result

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. WO2017085445 issued to Garman in view of Chinese Patent No. CN107714353 issued to Liu further in view of Korean Publication KR102268100B1 issued to Kyeong.

Regarding claim 5,
	The Garman/Liu combination discloses the bed as claimed in claim 1.
Neither references appears to disclose wherein the means for transferring the padding comprises a rack and pinion system.
	However Patterson discloses wherein the means for transferring the padding comprises a rack and pinion system. (Patterson: Abstract “A slide assembly supporting the table assembly includes a fixed plate, an intermediate plate, and a full-motion plate which extend 
	It would have been obvious for one having ordinary skill in the art to modify the transfer system of Garman to have a rack and pinion system by substituting the rollers and tracks of Garman with that of a rack and pinion system since doing so would have facilitated the transfer of one area to another due to less friction exhibited by the rack and pinion system than that of rolling friction exhibited by the roller of Garman in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. WO2017085445 issued to Garman in view of Chinese Patent No. CN107714353 issued to Liu further in view of U.S. Patent No. 5651149 issued to Garman.

Regarding claim 7,
	The Garman/Liu combination discloses the bed as claimed in claim 1.
Garman does not appear to disclose wherein the means for transferring the padding comprises a interlock for latching or unlatching onto the padding. 
	However, Garman (2) discloses wherein the means for transferring the padding comprises a interlock for latching or unlatching onto the padding. (Garman (2): FIG. 13 (15) see how cable (15) latches onto the padding via (20) to transfer the padding (11) see col. 4 lines 51-55 and col. 6 lines 36-49)
	It would have been obvious for one having ordinary skill in the art to modify the transfer device of Garman to include a interlock as taught by Garman (2) since doing so would have 


Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable WIPO Publication No. WO2017085445 issued to Garman in view of Chinese Patent No. CN107714353 issued to Liu further in view of Great Brittan Patent No. GB2562039 issued to Iden.

Regarding claim 10,
	The Garman/Liu combination discloses the bed as claimed in claim 1.
	Garman does not appear to disclose wherein the padding is perforated to contain holes connecting its front and back surfaces.
	However, Iden discloses wherein the padding (Iden: FIG. 7 the mattress may be interpreted as a padding) is perforated to contain holes (Iden: FIG. 7 see also page 9 the last paragraph “These may be pinholes or other micro apertures to facilitate the passage of fluid whereby provided the fluid pump maintains the pressure in fee mattress, a constant cushion of air may be provided underneath the mattress, In further embodiments, the array of perforations may be provided in the upper surface of the mattress, which may for certain applications increase fee comfort for the patient,” wherein if the apertures are provided in both the top and bottom part of the padding it would otherwise connect the front and bottom surface of the pad.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Garman to have its padding filled with perforations as taught by Iden since doing so would have decreased the amount of rolling friction when the device is rolled across the rollers and 

Regarding claim 12,
	The Garman/Liu/Iden combination discloses the bed as claimed in claim 10, wherein the padding comprises a waterproof material. (Garman: page 28 lines 10-21 wherein the examiner interprets the material being used as being impervious to water since it is impervious to air and plastics are well known for being waterproof material, (they don’t absorb water like cotton does).)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable WIPO Publication No. WO2017085445 issued to Garman in view of Chinese Patent No. CN107714353 issued to Liu further in view of Great Brittan Patent No. GB2562039 issued to Iden further in view of U.S. Patent No. 6829794 issued to Lenyo.

Regarding claim 11,
	The Garman/Liu/Iden combination discloses the bed as claimed in claim 10. 
	Neither reference appears to disclose wherein the holes are filled when the padding is used to lay on the bed, such that the laying surface is level and comfortable for people to lay on.
	However, Lenyo discusses the technique of filling holes so that the laying surface is level (Lenyo: FIG. 1 (33, 46) see how the plugs 42, 44, 46 are used to fill the holes in FIG. 1 in order to make it more comfortable for a person to lay on as stated in Lenyo: Abstract)


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable WIPO Publication No. WO2017085445 issued to Garman in view of Chinese Patent No. CN107714353 issued to Liu further in view of U.S. Publication No. 20190059606 issued to Huang.

Regarding claim 14,
	The Garman/Liu combination discloses the bed as claimed in claim 1.
	Neither reference appears to disclose wherein the bed further comprises a holder for supporting the legs or feet of the user, the holder comprising means for lifting the legs or feet upward so that it is aligned with the foot portion of the bed or allowing it fall to backwards towards a more perpendicular position when the user is transferred to a mobile sitting device.
	However, Huang discloses wherein the bed (Huang: FIG. 8 (100)) further comprises a holder for supporting the legs or feet of the user, (Huang: FIG. 8 (200) see also [0058] “… the two fully inflated air bags 200 can be used as foot cushions or pillows, wherein when the user's feet are raised, the blood return to the heart from the feet and the blood supply to the brain can be increased, the edema of the feet can be alleviated, and the symptoms caused by lower limb the holder comprising means for lifting the legs or feet upward so that it is aligned with the foot portion of the bed (Huang: [0058] wherein the means to lift the bags may include inflation/deflation which could be used to align with the foot portion of the bed.) …
	It would have been obvious for one having ordinary skill in the art to modify the bed of Garman to include a holder as taught by Huang in order to enhance the health of a patient and prevent hemorrhoids which would also be used to properly align the bed with the transfer surface in which one of ordinary skill in the art would have recognized as a predictable result.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable WIPO Publication No. WO2017085445 issued to Garman in view of Chinese Patent No. CN107714353 issued to Liu further in view of U.S. Publication No. 20180214330 issued to Cooper.

Regarding claim 22,
	The Garman/Liu combination discloses the patient transfer system as claimed in claim 21, wherein the bed comprises an upper body supporting portion, the upper body supporting portion is capable of being elevated (Liu: FIG. 3 shows the back portion being elevated) 
	Neither reference appears to disclose until a sensor indicates its back is aligned properly with the corresponding part on the mobile sitting device.
until a sensor indicates … is aligned properly with the corresponding part on the mobile sitting device. (Cooper: [0044] “The sensors 173A, 173B can detect a physical indication that the bed 108 has come into proper alignment with the rollable chair 104 (e.g., is at the right orientation or distance).”)
	It would have been obvious for one having ordinary skill in the art to implement the technique of Cooper of having a sensor that indicates alignment with a sensor in the Garman/Liu combination that indicates that the chair is properly aligned with the sitting device in order to efficiently transfer a patient over without risk of injury in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 23,
	The Garman/Liu combination disclose the patient transfer system as claimed in claim 21.
	Neither reference appears to disclose wherein the padding incapable of being moved until at least one sensor indicates the mobile sitting device is aligned properly.
	However, Cooper discloses until at least one sensor indicates the mobile sitting device is aligned properly. (Cooper: [0044] “The sensors 173A, 173B can detect a physical indication that the bed 108 has come into proper alignment with the rollable chair 104 (e.g., is at the right orientation or distance).”)
	The examiner notes that the combination of Cooper/Garman would read on the reference “the padding incapable of being moved until at least one sensor indicates…” since the padding of Garman would be incapable of being moved to the mobile sitting device until it is aligned otherwise one runs the risk of injury to the patient.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/29/2021